DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/12/2021 disclaiming the terminal portion of any patent granted on this application that would extend beyond the expiration date of U.S. Patent No. 10692467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments, sec p. 8-13, filed 2/4/2021, with respect to Claims 21-40 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 21-40 have been withdrawn.
Applicant argues, “In sum, O'Dea' s system is designed to perform measurements of ambient light. It is ambient light and only the ambient light that is used to perform contrast adjustments. During the Feb. 3rd interview, Examiner Wang also generally agreed that O'Dea does not teach the use of a histogram as an input to a process that provides a pixel adjustment based on ambient light. For at least these reasons, O'Dea cannot be relied on as disclosing or suggesting "analyzing ... ambient light intensity information and a histogram generated based on the video signal to infer a first parameter ... " or performing any type of pixel adjustment based on a "histogram" of video content..” (Remarks, p. 10-11). “Butler generally discloses a machine learning model trained to generate a depth map based on an infrared map of a scene. See, 
In reply, the Examiner agrees.
The double patenting rejection has been withdrawn in view of the approved terminal disclaimer.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 2/4/2021 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 21. Independent Claims 28 and 35 are each similar in scope to Claim 21, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (O’Dea, Butler, De Villers-Sidani) teaches machine learning algorithms are used to adjust the brightness/contrast for ambient light. However, the closest art fails to teach "analyzing, with a trained machine learning model, ambient light intensity information and a histogram generated based on the video signal to infer a first parameter, ... " where the first parameter is further used to implement a brightness adjustment in combination with the remaining aspects of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611